DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US PG Pub. 20170045307) hereinafter referred to as Tsai.

[AltContent: textbox (Rib Sections)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    607
    544
    media_image1.png
    Greyscale

Tsai Figure 5
Regarding Claim 1, Tsai discloses a liquid-cooling heat dissipation structure comprising: 
a substrate (10) having a heat exchange face (face that contains fins (120)) and a heat contact face (face that accepts the heat generating component (2)); 
a radiating fin unit including multiple radiating fin assemblies (shown in annotated figure 5, being the group of fins disposed between the annotated “Rib Sections”) disposed on the heat exchange face (shown in annotated figure 5), the radiating fin unit having a top face and two flow-in sides (shown in annotated figure 5, being the left and right lateral ends of the fin sections); 
a cover body (11) connected and mated with the substrate above the radiating fin unit (shown in figure 5), 
a heat exchange chamber being defined between the substrate and the cover body to receive the radiating fin unit (shown in figure 5, being the working fluid flow path), 
the cover body having an inner face and a sidewall (shown in figure 5), the inner face having a guide channel (13) corresponding to the top face of the radiating fin unit (shown in figure 4, wherein the guide channel allows for the working fluid to pass through the heat exchange chamber), a peripheral flow way set being defined between the radiating fin unit and the sidewall (shown in figure 5), 
an inlet (112) and an outlet (111) being respectively disposed on the cover body (shown in figure 2), the inlet being in communication with the heat exchange chamber (shown in figure 4), the outlet being in communication with the guide channel (shown in figure 4, wherein the inlet, outlet and guide channel are in fluid communication while the working fluid is circulating through the heat exchanger); and 
a stop section (114) disposed in the heat exchange chamber and positioned between the inlet and the radiating fin unit (shown in annotated figure 5), the stop section being positioned behind the inlet (shown in figure 5), whereby a cooling liquid entering the heat exchange chamber from the inlet (112) is divided to flow along the peripheral flow way to the middle of the radiating fin unit so that the cooling liquid is prevented from straightly passing through the radiating fin unit (shown in figure 5).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “inlet” and “outlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP. 
Regarding Claim 3, Tsai discloses the peripheral flow way set includes a first peripheral flow way, a second peripheral flow way and a third peripheral flow way (shown in annotated figure 5, wherein the fluid travels around the baffle (114), along the lateral sides and through the fin sections), the first and second peripheral flow ways being respectively defined between the flow-in sides and the sidewall (shown in annotated figure 5, being between the wall of the cover and the lateral ends of the fins), the third peripheral flow way being defined between the stop section and the sidewall corresponding to the inlet, whereby the cooling liquid in the peripheral flow ways flows from the flow-in sides to the middle of the radiating fin unit and then passes through the guide channel to flow out from the outlet (shown in figure 5, wherein the fluid would travel horizontally from the lateral passage to the outlet (111)).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “inlet” and “outlet” or rather how the fluid flows through a heat exchanger relative to a designated “inlet” and “outlet”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP. 
Regarding Claim 6, Tsai discloses the stop section (114) is disposed on the inner face of the cover body (shown in figure 1).
Regarding Claim 8, Tsai fails to disclose a rib section (shown in the annotated figure above) disposed between each two adjacent radiating fin assembly (shown in the annotated figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. 20170045307) as applied in Claims 1, 3, 6 and 8 above and in further view of Doo et al. (US PG Pub. 20110067841) hereinafter referred to as Doo.
Regarding Claim 2, although Tsai discloses the peripheral flow way set corresponding to the two flow-in sides of each radiating fin assembly (shown in the annotated figure above), Tsai fails to disclose multiple flow-stopping protrusions are disposed in the peripheral flow way set.
Doo, also drawn to a heat exchanger with fins and a working fluid, teaches multiple flow-stopping protrusions (150) are disposed in the peripheral flow way set (shown in figure 3, wherein the thermal bosses (150) are situated in the peripheral flow path). Doo further states, “The thermal boss 150 is a coolant bypass elimination feature which eliminates a dead zone where the coolant flow therein resembles laminar flow with a slowly moving boundary layer. Slowly moving boundary layers tend to act like thermal insulators. By inserting a thermal boss 150, the coolant flow at the location of the thermal boss 150 is converted from laminar flow to turbulent flow by redirecting the coolant flow along the wall of the coolant bypass device towards a nearby heat sink pin fin 120. The added surface area of the thermal boss and the additional turbulent flow impinging against the heat sink pin fin 120 further increases heat transfer with the heat sink pin fin” ¶ [29]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tsai with multiple flow-stopping protrusions being disposed in the peripheral flow way set, as taught by Doo, the motivation being to eliminate flow dead zones and increase heat transfer within the heat exchanger by adding turbulence and heat transfer area.       
Regarding Claim 5, although Tsai discloses the first and second peripheral flow ways (shown in the annotated figure above), Tsai fails to disclose the flow-stopping protrusions are distributed over the first and second peripheral flow ways and disposed on the sidewall of the cover body or the heat exchange face of the substrate.
Doo, also drawn to a heat exchanger with fins and a working fluid, teaches the flow-stopping protrusions (150) are distributed over a first and second peripheral flow ways (shown in figure 3, being on opposing sides of the heat exchanger) and disposed on the sidewall of the cover body (100). Doo further states, “The thermal boss 150 is a coolant bypass elimination feature which eliminates a dead zone where the coolant flow therein resembles laminar flow with a slowly moving boundary layer. Slowly moving boundary layers tend to act like thermal insulators. By inserting a thermal boss 150, the coolant flow at the location of the thermal boss 150 is converted from laminar flow to turbulent flow by redirecting the coolant flow along the wall of the coolant bypass device towards a nearby heat sink pin fin 120. The added surface area of the thermal boss and the additional turbulent flow impinging against the heat sink pin fin 120 further increases heat transfer with the heat sink pin fin” ¶ [29]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tsai with flow-stopping protrusions being distributed over the first and second peripheral flow ways and disposed on the sidewall of the cover body, as taught by Doo, the motivation being to eliminate flow dead zones and increase heat transfer within the heat exchanger by adding turbulence and heat transfer area.       
Regarding Claim 7, Tsai fails to disclose each adjacent radiating fin assembly has at least two opposite flow-stopping protrusions.
Doo, also drawn to a heat exchanger with fins and a working fluid, teaches each adjacent radiating fin assembly (shown in figure 3, wherein rows of fins are situated in between the thermal bosses (150)) has at least two opposite flow-stopping protrusions (150). Doo further states, “The thermal boss 150 is a coolant bypass elimination feature which eliminates a dead zone where the coolant flow therein resembles laminar flow with a slowly moving boundary layer. Slowly moving boundary layers tend to act like thermal insulators. By inserting a thermal boss 150, the coolant flow at the location of the thermal boss 150 is converted from laminar flow to turbulent flow by redirecting the coolant flow along the wall of the coolant bypass device towards a nearby heat sink pin fin 120. The added surface area of the thermal boss and the additional turbulent flow impinging against the heat sink pin fin 120 further increases heat transfer with the heat sink pin fin” ¶ [29]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tsai with each adjacent radiating fin assembly having at least two opposite flow-stopping protrusions, as taught by Doo, the motivation being to eliminate flow dead zones and increase heat transfer within the heat exchanger by adding turbulence and heat transfer area.       

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. 20170045307) as applied in Claims 1, 3, 6 and 8 above and in further view of Campbell et al. (US Patent 7762314) hereinafter referred to as Campbell.
Regarding Claim 4, Tsai fails to disclose another radiating fin unit is selectively disposed in the third peripheral flow way.
Campbell, also drawn to a plate heat exchanger having an inlet, outlet and fins within a working fluid pathway, teaches a radiating fin unit is selectively disposed in the third peripheral flow way (shown in figure 2, wherein a fin assembly or rather a grouping of fins is placed adjacent the inlet and the outlet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tsai with another radiating fin unit being selectively disposed in the third peripheral flow way or adjacent the inlet or outlet, as taught by Campbell, the motivation being to increase the surface contact area of the heat exchanger thereby increasing the overall heat exchanger capacity.       

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. 20170045307) as applied in Claims 1, 3, 6 and 8 above and in further view of Oikawa (US PG. Pub. 20080216991) hereinafter referred to as Oikawa.
Regarding Claim 4, Tsai fails to disclose another radiating fin unit is selectively disposed in the third peripheral flow way.
Oikawa, also drawn to a plate heat exchanger having an inlet, outlet and fins within a working fluid pathway, teaches a radiating fin unit is selectively disposed in the third peripheral flow way (shown in figure 1B, wherein a fin assembly or rather a grouping of fins is placed adjacent the inlet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tsai with another radiating fin unit being selectively disposed in the third peripheral flow way or adjacent the inlet, as taught by Oikawa, the motivation being to increase the surface contact area of the heat exchanger thereby increasing the overall heat exchanger capacity.       

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. 20170045307) as applied in Claims 1, 3, 6 and 8 above and in further view of Lin et al. (US PG. Pub. 20190364694) hereinafter referred to as Lin.
Regarding Claim 4, Tsai fails to disclose another radiating fin unit is selectively disposed in the third peripheral flow way.
Lin, also drawn to a plate heat exchanger having an inlet, outlet and fins within a working fluid pathway, teaches a radiating fin unit (160) is selectively disposed in a third peripheral flow way (shown in figure 1C, wherein a fin assembly or rather a grouping of fins is placed adjacent the inlet and the outlet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tsai with another radiating fin unit being selectively disposed in the third peripheral flow way or adjacent the inlet, as taught by Lin, the motivation being to guide the working fluid to a desired flow path, thereby lessening pressure drop and backflow within the heat exchanger.       

Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. 
On page 9 of the Arguments the Applicant states, “In the Official Action, the Examiner annotates three bolded lines in Fig. 5 of Tsai and alleges that they are equivalent to the flow-stopping protrusions of Applicant's invention. Applicant respectfully disagrees. Applicant notes that the three bolded lines are fins 120 and channels formed between adjacent fins allow the working fluid to flow to the first convergent flow channel 123 and the second convergent flow channel 124.” See the rejection above, wherein the flow-stopping protrusions are reinterpreted in view of the newly submitted amendments.
On page 10 of the Arguments the Applicant states, “Also, in Applicant's invention, the guide channel 123 is positioned behind the stop section 15 and at about a middle part of the top face 134 of the liquid-cooling heat dissipation structure.The guide channel 123 is not in communication with the inlet 124, but rather is in communication with the outlet 125…Applicant's invention does not include and does not need any shunt part protruding from the inner face of the cover 12. Therefore, the guide groove 13 of Tsai is not equivalent to the guide channel 123 of Applicant's invention...” The Examiner respectfully disagrees. The Applicant argues that the direction of fluid flow through the heat exchanger of Tsai does not allow for Tsai to be utilized in the anticipation rejection. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim, if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. The structural elements of the instant invention are found in the prior art, wherein describing a fluid flow through a heat exchanger does not structurally differentiate said heat exchanger from a prior art device that contains the same structure. 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763